Citation Nr: 0608740	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to June 1945 
and from May 1946 to June 1948. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
the cause of the veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran died in May 2001.  The certificate of death 
listed coronary artery disease as the underlying cause of 
death.  The appellant seeks benefits as the surviving spouse. 

Service medical records were unavailable and possibly 
destroyed in a 1973 fire at the National Personnel Records 
Center.  Other providers also reported that records had been 
destroyed.  However, records from several sources listed by 
the appellant are not in the file and were not reported as 
destroyed.  The veteran was hospitalized at the Palms of 
Pasadena Hospital in St. Petersburg, Florida, as a result of 
heart attacks in 1965 and 1968 or 1969.  The file contains 
only laboratory reports from May 2001 from this hospital.  
The veteran was also treated in 1988 by Dr. John Clarke who 
stated that his records were retired.  The veteran was 
treated at the Bay Pines VA Medical Center in 2000 and 2001.  
The file does not contain VA treatment records for this 
period.  On remand, the RO should attempt to obtain these 
records. 

The appellant contends that the veteran's coronary artery 
disease first manifested while the veteran was on active duty 
attending medical school in March 1944.  She submitted a 
letter from the veteran in which he stated that he was under 
continuous nervous and mental strain.  He also noted that he 
was subject to anginal attacks but that a cardiologist found 
nothing organically wrong with his heart.  In an August 2001 
letter, the veteran's son indicated that he had also been a 
treating cardiologist for the veteran from 1988 to 2001.  He 
summarized the veteran's medical history and noted that the 
absence of hypertension, diabetes, and hyperlipidemia would 
"lend credence to the fact that stress during his military 
service was a primary factor in the development of his 
coronary artery disease."  However, the cardiologist's 
opinion sets forth no rationale for this conclusion and does 
not address other factors, such as stress from other periods 
of the veteran's life and a history of cigarette smoking.  A 
medical opinion from a cardiologist that addresses the 
etiology and onset of the veteran's coronary artery disease 
would be helpful to the Board in assessing the evidence. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records, if available, 
relevant to treatment of the veteran for 
coronary artery disease from the 
following providers:  Palms of Pasadena 
Hospital, St. Petersburg, Florida (1965- 
2001); Dr. John Clarke, St. Petersburg, 
Florida (1988- 2001); and Bay Pines VA 
Medical Center, St. Petersburg, Florida 
(2000-2001). 

2.  Then, provide the claims file to an 
appropriate cardiologist for an opinion 
as to the etiology and onset of the 
veteran's coronary artery disease and the 
relationship, if any, to the veteran's 
1944 in-service medical school stress and 
susceptibility to anginal attacks.  
Request that the specialist discuss what 
relationship (by causation or 
aggravation), if any, exists between the 
veteran's coronary artery disease and the 
reported anginal attacks (veteran's March 
1944 letter to future wife) in service.  
If the physician disagrees with the 
August 2001 opinion, the basis of any 
disagreement should be explained.

3.  Then, readjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the decision remains 
adverse to the appellant, provide her and 
her representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

